4yq40 0l 0o department of the treasury internal_revenue_service washington d c ua yay _ ‘ ou o3 - oz ut ue u qu oo oo uy g uy ‘ do-06 contact person identification_number telephone number uaaus 64-os p tax exempt and government entities date eq t eo b2 oct -0o employer_identification_number legend m n o dear sir or madam this is in reply to the letter of date regarding the proposed transfer of all of m's assets to n and o m has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the code n and o have also been recognized as exempt under sec_50i c of the code and are private_foundations within the meaning of sec_509 in recent years there have arisen differences of opinion among the family members concerning how best to manage the affairs of m to resolve these problems m proposes to -- transfer all-of its-assets in-equal-shares-to-twe-newly-created private foundations-whose-purposes are the same as m's no director of m will serve as a director of more than one of the two new foundations the assets of m are to be divided equally between n and o after the transfer m will have no assets and it then expects to dissolve and provide voluntary notice to the service of its intention of terminate its private_foundation_status under sec_507 of the code you have requested a ruling that the transfer of the assets from m to n and o will not be subject_to the private_foundation termination_tax and that the newly created entities will succeed to all of the tax characteristics and attributes of the transferor foundation including but not limited to any_tax benefits on a pro_rata basis sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section re sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on a private_foundation which voluntarily - terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation sec_4940 of the code imposes an excise_tax on the net_investment_income of a private_foundation section a of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code sec_4941 i e of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code imposes an excise_tax on a private_foundation which fails to meet the distributions requirements set forth in sec_4942 sec_4942 of the code defines the term distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the term qualifying_distribution includes a contribution to a sec_501 organization if not later than the close of the first taxable_year after its taxable_year in which a contribution is received such organization makes a distribution equal to the amount of such contribution and the private_foundation making the contribution maintains adequate_records on the distribution sec_4942 of the code provides for the adjustment of the distributable_amount where distributions during prior years have exceeded income sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise re sec_4944 of the code provides for the imposition of an excise_tax on investments which jeopardize the carrying out of any of the exempt purposes of a private_foundation sec_4945 of the code imposes an excise_tax upon a private foundation's making of any taxable_expenditures as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides the term expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purposes for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code defines the term disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_6033 of the code requires that every organization_exempt_from_taxation under sec_501 with certain exceptions which are not applicable here shall file an annual return sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file a return with respect to its dissolution sec_1 507-i a of the income_tax regulations provides in general that the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination section 507-i b of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers ail of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer if it has no legal or equitable_title to any assets an does not engage in any activities re sec_1_507-3 of the regulations provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization section a i of the regulations provides that a transferee organization shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 and of the regulations describe in particular terms the treatment to be accorded assets transferred pursuant to a sec_507 reorganization under chapter and other provisions where the transferee organization succeeds to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor section a ii of the regulations provides that the transitional and other rules regarding chapter of the code set forth in sec_1_507-3 ii a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 had not be effected sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code re ee sec_53_4945-6 and sec_1_507-3 of the foundation and similar excise_tax regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revrul_78_387 c b concems a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code the information submitted establishes that m intends to transfer all of its assets to n and n and_o qualify for recognition of exemption under sec_50i c and are private o foundations as the successor to m the transitional and other rules regarding chapter of the code set forth in section a ii a through g apply to n and furthermore n and o are not considered a newly created organization and are treated in the same manner as m would be for the purposes of chapter and sec_507 through after m transfers all its assets to n and o m intends to notify the service of its intent to terminate its private_foundation_status and comply with the notice and other requirements of sec_507 of the code accordingly we rule that the proposed transfer of all of m's assets to the two new foundations will constitute a transfer described in sec_507 of the code asa transfer described in sec_507 the proposed transaction will not result in a termination of m's foundation status under sec_507 and will not cause the imposition of the termination_tax described in sec_507 the two new foundations will not be treated as newly created organizations the two new foundations wilt succeed to the aggregate tax_benefit of m in proportion to the assets transferred the two new foundations will be treated as if they were m for the purposes of sec_4940 through and sec_507 through of the code re e following the transfer the two new foundations may proportionately reduce their required distributions under sec_4942 of the code by their proportional amounts of m's excess qualifying distributions carryover for prior years as defined in sec_4942 the provisions of sec_1_507-3 through g of the regulations will apply to the two new foundations with respect to the assets transferred from m the transfer of m's assets to the two new foundations will not constitute self-dealing under sec_4941 of the code because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 the transfer of m's assets to the two new foundations will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfer of m's assets to the two new foundations will not constitute taxable_expenditures within the meaning of sec_4945 of the code provided m has no assets m will not be required to file any_tax returns under sec_6033 of the code for any taxable years subsequent to that in which all assets are distributed accordingly based on the information submitted and the representations made we hold that the transfer of the assets from m to n and o will not be subject_to the private_foundation termination_tax and that the newly created entities will succeed to all of the tax characteristics and attributes of the transferor foundation including but not limited to any_tax benefits on a pro_rata basis because this letter could help to resolve any questions please keep it in your permanent this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the te_ge customer service office sincerely yours signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
